Exhibit 10.4

RESTRICTED STOCK UNIT AGREEMENT


            THIS AGREEMENT, made as of the 27th day of May, 2004, by and between
Brown Shoe Company, Inc., a New York corporation (hereinafter referred to as the
"Company"), and _______________ (hereinafter referred to as the "Director");

            WITNESSETH THAT:



            WHEREAS, t

he Company desires to cancel 1,600 shares of restricted stock that were granted
to the Director on May 26, 2003, and the Director desires to consent to such
cancellation; and



            WHEREAS,

in consideration for the Director's agreement to the cancellation of the
restricted shares, the Company desires to grant to the Director a restricted
stock unit award of 1,600 Restricted Stock Units ("RSUs") under the terms
hereinafter set forth:



            NOW, THEREFORE,

in consideration of the premises, and of the mutual agreements hereinafter set
forth, it is covenanted and agreed as follows:



            1. Terms of Award.

Pursuant to action of the Board of Directors of the Company taken, upon the
recommendation of the Governance and Nominating Committee, the Company awards
1,600 RSUs ("Award") to the Director on May 27, 2004 ("Date of Award"). Each RSU
entitles the Director to receive in cash the fair market value of one (1) share
of the common stock of the Company ("Common Stock") with the vesting of such
Award contingent upon the Director's continued service as a director of the
Company for a period of one year after the Date of Award. For purposes of this
Agreement, "fair market value" as of a given date means the mean between the
high and low selling prices on the New York Stock Exchange of Common Stock on
such given date. In the absence of actual sales on a given date, "fair market
value" means the mean between the high and low selling prices on the New York
Stock Exchange of Common Stock on the last day preceding such given date on
which a sale of the Common Stock occurred. The Units will be settled in cash as
of either the date the Director's service as a director terminates or, if
properly elected in accordance with Section 4 of this Agreement, a date certain
selected by the Director ("Settlement Date"). Payment shall be made as soon as
administratively practicable after the Settlement Date.



            2. Ownership Rights.

Director has no voting or other ownership rights in the Company arising from the
grant of the RSUs under this Agreement.



            3. Dividend Equivalent.

Director shall be credited with additional RSUs equivalent to the dividends
("Dividend Equivalent") the Director would have received if the Director had
been the owner of a number of shares of Common Stock equal to the number of RSUs
credited to the Director on such dividend payment date. Any such Dividend
Equivalent shall be converted into additional RSUs based on the fair market
value of Common Stock on the dividend payment date. The Director shall continue
to be credited with Dividend Equivalents until the earlier of the Settlement
Date or the Director's date of death.



            4. Timing of Settlement; Election.

In lieu of settling the RSUs in cash as of the date of the Director's
termination as a director, the Director may elect to have the RSUs settled in
cash as of a date certain (no earlier than May 27, 2006) by executing and
returning the appropriate election form to the Company, which election form must
be delivered to the Company on or prior to the Date of Award. Any election or
non-election shall be irrevocable after the Date of Award. In no event, however,
will RSUs be settled as of a date after the Director's termination of service as
a director.



            5. Vesting; Death, Disability or Change In Control.

Except as provided in the next sentence, if a Director terminates service as a
director with the Company prior to May 27, 2005, the RSUs shall be forfeited,
and no payment shall be made to the Director in respect of the RSUs.
Notwithstanding the foregoing, in the event of a change in control (as defined
in the Brown Shoe Company, Inc. Incentive and Stock Compensation Plan of 2002)
or the disability (as defined in the Brown Shoe Company, Inc. Incentive and
Stock Compensation Plan of 2002) or death of the Director while serving as a
director with the Company, all unvested RSUs shall immediately vest. In the
event of the death of the Director, the Company shall pay to the Director's
designated beneficiary (or, if no designated beneficiary is living on the date
of the Director's death, the Director's estate) as soon as administratively
feasible an amount equal to the fair market value of the RSUs on the date of
Director's death.



            6. Transferability.

RSUs may not be sold, transferred, pledged or assigned. Any purported sale,
transfer, pledge or assignment of a RSU shall be void.



            7. Adjustment in Award.

In the event of any change in the Common Stock by reason of exchanges of shares,
stock splits, recapitalizations, mergers, consolidations, reorganization or
combination (or stock dividends to the extent that the equivalents have not
otherwise been made pursuant to Section 3), the Award shall be appropriately
adjusted by the Board of Directors of the Company, as may be determined to be
appropriate and equitable by the Board, in its sole discretion, to prevent
dilution or enlargement of rights.



            8. Board Administration; Amendment.

This award has been made pursuant to a determination made by the Board of
Directors of the Company, and such Board, subject to the express terms of this
Agreement, shall have plenary authority to interpret any provision of this
Agreement and to make any determinations necessary or advisable for the
administration of this Agreement consistent with the terms hereof. This
Agreement may be amended, in whole or in part, at any time by the Board of
Directors; provided, however, that no amendment to this Agreement may adversely
affect the Director's rights under this Agreement without the Director's written
consent.



            9. Cancellation of Certificates.

By executing this Agreement and accepting the Award provided for herein, the
Director consents to the cancellation of the 1,600 shares of restricted stock
granted to the Director on May 26, 2003 and agrees to surrender to the Company
promptly hereafter the Certificate representing such shares for cancellation by
the Company.



            10. Applicable Law.

The validity, construction, and effect of this Agreement and any rules and
regulations relating to the Agreement shall be determined in accordance with the
laws of the State of Missouri, without giving effect to the choice of law
principles thereof.



            IN WITNESS WHEREOF,

the Company has caused this Agreement to be executed on its behalf and the
Director has signed this Agreement to evidence the Director's acceptance of the
terms hereof, all as of the date first above written.



                                                                               
BROWN SHOE COMPANY, INC.

                                                                               
By:
                                                                               
----------------------------------------------------
                                                                               
Michael I. Oberlander
                                                                               
Vice President, General Counsel
                                                                                   
and Corporate Secretary
 

                                                                               
_______________________________
                                                                               
Director
 
 



--------------------------------------------------------------------------------

